Citation Nr: 0703553	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-10 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an earlier effective date for service 
connection for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA must notify claimants seeking VA benefits what information 
or evidence is needed in order to substantiate a claim, and 
VA has a duty to assist claimants by making reasonable 
efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. § 3.159; 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, no VCAA notification letter has been sent with 
regard to the evidence needed to substantiate a claim for an 
earlier effective date for service connection for PTSD.  
Accordingly, the Board concludes that this case must be 
remanded for compliance with the required notice and duty to 
assist provisions because it would be potentially prejudicial 
to the veteran if the Board were to proceed with a decision 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
As the Board cannot rectify this procedural deficiency on its 
own, see Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), this matter must be 
remanded for further development.

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran all notice and duty 
to assist obligations with regard to the 
veteran's claim for an earlier effective 
date for service connection for PTSD.  In 
this regard, the veteran must be provided 
a notice letter and specifically told of 
the information or evidence he needs to 
submit to substantiate his claim for an 
earlier effective date.  38 U.S.C.A. § 
5103(a) (West 2002); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2. After completion of the above, the 
veteran should be afforded an opportunity 
to submit new evidence in support of his 
claim.  Then, review the record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


